Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The conditions (eg solvent etc) for the viscosity measurement are not given.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer 2012/0244359.
	Meyer exemplifies (paragraph 157,158) a blend of 74% Makrolon DP1-1883, 14% Makrolon 1243 MAS 157, 2% Pocan, 5% Reofos BAPP and 5% light scattering additive. The Makrolons are polycarbonates (paragraph 137,138). Pocan is polybutylene terephthalate (paragraph 142). Reophos is bisphenol A diphosphate (paragraph 141) which qualifies as applicant’s plasticizer. The light scattering additive is the core/shell polybutyl acrylate/PMMA Paraloid EXL5137 (paragraph 77,139) which qualifies as applicant’s impact modifier.
	This composition has the innate ability to form a filament regardless of whether or not recognized by Meyer.

	In regards to applicant’s dependent claims:
	The polycarbonate can have a Mw of 2,000-200,000 (paragraph 44) or preferably 16,000-40,000 (paragraph 45).
	Pocan 1300 (see the Lanxess data sheet) has a melting point of 2250C and a viscosity number of 105cm3/g (1.05dl/g).
	Conventional additives may be included (paragraph 111).




Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer 2012/0244359 in view of Gallucci 2019/0010327.
	Meyer applies as explained above.
	Meyer does not suggest forming a filament of his impact modified PC/PBT composition.
	Gallucci (abstract) teaches additive manufacturing using monofilaments. The monofilament can be an impact modified PC/PBT blend (see table 2).
	It would have been obvious to form Meyer’s composition into a filament in order to conduct additive manufacturing.


Claims 1,2,4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto 2010/0273922.
	Fujimoto exemplifies (#13) a blend of 80 parts polycarbonate, 10 parts polybutylene terephthalate, 20 parts F-1, 10 parts grafted rubber A-4 (ie applicant’s impact modifier), 15 parts carbon fiber, 9 parts epoxy and 0.5 parts PTFE. F-1 (paragraph 157) is PX-200 which is applicant’s preferred plasticizer (see examples).
	Normalized to 100 parts this becomes:

	56% polycarbonate
	 7% polybutylene terephthalate
	14% PX-200
	 7% impact modifier
	10% carbon fiber
	 6% epoxy
	 0.3% PTFE

	This composition has the innate ability to form a filament regardless of whether or not recognized by Fujimoto or not.

	In regards to applicant’s dependent claims:
	The polycarbonate has a Mv of 15,000-35,000 (paragraph 62)
	Mold release agents, thermal stabilizers etc may be included (paragraph 91).


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weber 6423767.
	Weber exemplifies (#1,2) blends of 55.9-59.1% polycarbonate, 2-5% polybutylene terephthalate,13.2-13.4% grafted rubbers (ie impact modifiers), 11.5-11.6% SAN, 12% talc and other additives.
	The cited examples lack phosphate plasticizer. However, Weber (col 10 line 36 – col 13 line 62) teaches phosphates can be added in amounts of 1-20% (col 10 line 31).
	It would have been obvious to include such phosphates to the cited examples as Weber clearly makes such a teaching.
This composition has the innate ability to form a filament regardless of whether or not recognized by Weber. Weber does explicitly suggest making fibers of the composition (col 15 line 67).

In regards to applicant’s dependent claims:
	The polycarbonate (col 16 line 48) has a viscosity number of 61.3ml/g (0.613dl/g). This corresponds to a Mv of 28,500 based on the well known Mark-Houwink equation ŋ = 0.000123Mv0.83 (see paragraph 108 of Noro 2001/0056140). Weber explicitly teaches 20,000-80,000 (col 3 line 14).
	The polybutylene terephthalate is Ultradur B4500 (col 18 line 3) which inherently has a Tm of 2230C and a viscosity number of 130cm3/g (1.3dl/g) – see the BASF product brochure.
	The grafted rubbers of the cited examples are styrene + acrylonitrile grafted to acrylic rubber. However, Weber (col 7 line 36) suggests methylmethacrylate can be used as the grafting monomer.
	UV stabilizers can be added (col 14 line 8).
	The fiber of Weber has the innate ability to be used in 3D printing whether recognized by Weber or not.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weber 6423767 in view of Moniruzzaman 2012/0238411.
	Weber applies as explained above.
	Weber does not teach the making his carbon fiber reinforced PC/PBT composition into a filament for 3D printing.
Moniruzzaman (paragraph 34; table 2) teaches 3D printing using filaments of carbon finer reinforced PC/PBT blends. 
It would have been obvious to form Weber’s composition into a filament in order to conduct 3D printing.
Moniruzzaman’s priority document provides basis for the relied upon information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/2/22